Motion to vacate ex parte order of Supreme Court, Oswego County, dated September 22, 1982, denied, without costs. Since an appeal from an order of Supreme Court, Oswego County, is within the jurisdiction of the Appellate Division, Fourth Department, orderly procedure dictates that this motion be made to that court (CPLR 5704, subd [a]; see Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR 5704:1, p 626). Cross motion for stay pending appeal granted, without costs, to the effect that neither party shall make an appointment to fill the vacancy existing in the office of Oswego County District Attorney pending determina*618tion of the appeals to this court. Appellant-respondent shall file and serve brief on or before October 25, 1982. Respondent-appellant shall file and serve brief on or before November 5, 1982. Appeal set down for argument on November 18, 1982. Sweeney, J. P., Kane, Casey, Weiss and Levine, JJ., concur.